Citation Nr: 1715543	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2001rating decision that denied service connection diabetes mellitus; a December 2007 rating decision that denied service connection for sarcoidosis; and a March 2013 rating decision that denied service connection CAD by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In February 2012 the Board denied entitlement to service connection for sarcoidosis and diabetes mellitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In July 2013, the Court vacated the February 2012 decision, and remanded the case to the Board.  In June 2015, the Board remanded the case for additional development.  

In July 2011, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.


FINDING OF FACT

The Veteran does not have sarcoidosis that had its clinical onset in service or within the one year following service or that is otherwise related to service, including as due to radiation, herbicide agents, or asbestos exposure.





CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2015);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a October 2007 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he developed sarcoidosis as a result of exposure to herbicide agents while stationed in Thailand.  The Veteran also contends that while  en route to Thailand, his plane stopped in Vietnam and as a result he was exposed to herbicide agents.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides when they allege exposure to herbicides in locations other than the Republic of Vietnam, along the Korean demilitarized zone (DMZ), or Thailand. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a) (Nov. 21, 2016). 

The Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That requires the Veteran to have served in a United States Air Force in Thailand during the Vietnam Era or serve at a United States Army Base in Thailand during the Vietnam Era as a member of a military police unit, or with a military police occupational specialty, and if not consider a direct or fact found basis based on information collected.

The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, locations, and nature of the alleged herbicide exposure and their detailed description of exposure should be furnished to Compensation Service with a request to review the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam, service connection may be presumed for certain enumerated diseases that become manifest within a presumptive period.  38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. § 3.309 (e) (2016). 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307 (a)(6) (2016).  Sarcoidosis is not included as one of the diseases for which presumptive service connection is warranted based on exposure to herbicide agents.  

A request was made to review the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used.  In May 2013, they responded that herbicides were not present and as a result, a request was made to the JSRRC.  In July 2014 the JSRRC responded in the negative.  The report further stated that there was no documentation of the Veteran's flight with the 53rd transportation company landing in the Republic of Vietnam while en route to Thailand.  In a June 2005 letter from the Department of the Air Force it was reported that no herbicides were stored in Thailand.  "Insecticides, however, were used during a 1962 locust eradication project and for mosquito control in 1966-1967."  

An October 2013 report indicated that a DOD report written in 1972 shows that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage and provide cover for enemy forces.  "The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam" or a strong commercial type resembling tactical herbicides.  Nonetheless, sarcoidosis is not listed as a disability for which the presumption of herbicide exposure attaches to help establish entitlement to service connection.

Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service medical records do not show any complaints, treatment, or diagnosis of sarcoidosis or symptoms indicating sarcoidosis.  The Veteran's head, face, neck, and scalp were marked as normal at his separation examination.

At the July 2011 hearing before the Board, the Veteran testified that he had "boots on the ground" in Vietnam for at least three hours and deplaned at the Yokota air force base.  The Veteran further testified that while in service he was a truck driver often touching cargo that leaked and kill the vegetation around it.  The Veteran stated that from time to time the contents of the cargo, although he was not sure what it was, would leak on him in the process of moving the items.  He would then deliver the cargo to Thailand Air Force Bases.  The Veteran also stated that he was told that the "drums" they took to the tank farm contained Agent Orange.

In a statement dated September 2007, the Veteran asserted that he first noticed what he thought was "cakes of dandruff" in his head "the size of cornflakes" while in service, but later found out there it was not dandruff, but sarcoidosis.  During a August 2007 VA examination the Veteran was told that sarcoidosis was noted in his lungs.  At a November 2007 VA examination, the Veteran was noted as having a diagnosis of sarcoidosis that was both cutaneous and mediastinal.

During a January 2015 examination, the examiner opined that it was less likely than not that the Veteran's sarcoidosis was caused by, aggravated by, or result of active service.  The rationale provided was that service medical records, history, physical examination, clinical course, symptoms, and imaging studies do not show a finding of sarcoidosis while in service.  Beyond that, the examiner noted that "there should have been systemic manifestation that considerably affected the lungs or other major organs" and that was not the case for the Veteran given the time between his service and diagnosis.

The evidence of record does not show the presence of harmful chemicals, but in fact the records show the opposite.  A June 2005 statement from the Air Force stated that, "Our records show that the C-123 aircraft were never based at any of the Thailand air bases, but Ranch Hand did use the bases as stops en route to missions in Laos. We have not found any specific information regarding activities in February 1967.  To our knowledge, no herbicides were stored in Thailand."

That supports a finding of no entitlement to service connection.  The record does not establish that it is as likely as not that the Veteran's flight did not land in Vietnam while en route to Thailand, nor is the record of harmful herbicides present at any of the locations where the Veteran was stationed.  However, even if the Veteran were found to have been stationed near the perimeter of a Thai Air Force Base, the evidence does not show any competent evidence showing that any current sarcoidosis is related to service or exposure to herbicide agents during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for sarcoidosis, to include as secondary to herbicide exposure, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for sarcoidosis, to include as secondary to herbicide exposure, is denied.
REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus and CAD due to herbicide exposure.  In the June 2015 remand, the Board re-opened the claim for service connection for diabetes mellitus.  To date, the Veteran has not received a VA examination for the purpose of determining the etiology of diabetes. 

In March 2017 a substantive appeal was received on the issue of CAD.  The last VA examination for CAD was conducted in February 2013 and the Veteran was found to not have CAD.  Based on the Veteran's contentions that he is entitled to service connection for CAD, the severity of the disability may have changed since the February 2013 VA examination.  Furthermore, it is essential for the Veteran to be afforded a VA diabetes examination so that the Board can properly adjudicate the matter.

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a coronary artery disease and diabetes since March 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from March 2017 to present.  

3.  Schedule the Veteran for a VA diabetes examination. The examiner must review the claims file and should note that review in the report. The examiner should provide a rationale, with references to the record, for each opinion expressed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus was incurred in or aggravated by service.  

4.  Schedule the Veteran for a VA cardiology examination to determine the nature and current severity of any coronary artery disease with a medical doctor specializing in cardiology, who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether the Veteran has ischemic heart disease or CAD, and if so, whether it is at least as likely as not (50 percent or greater probability) that any CAD or ischemic heart disease is related to service, or to the heart findings shown during service.  If any other heart disability is diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any heart disability is related to service or to the heart findings shown during service.  All indicated tests should be accomplished in accordance with the rating criteria, and all clinical findings reported in detail.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales.  The examiner must consider the Veteran's statements, and other lay statements, regarding worsening of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


